IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

ANGELA RIDENOUR,
Plaintiff, : Case No. 3:17ev375
Vs. : JUDGE WALTER H. RICE
COMMISSIONER OF SOCIAL SECURITY,

Defendant.

 

DECISION AND ENTRY ADOPTING REPORT AND RECOMMENDATIONS OF
UNITED STATES MAGISTRATE JUDGE (DOC. #16) IN THEIR ENTIRETY;
DEFENDANT’S OBJECTIONS (ERRONEOUSLY STYLED “DEFENDANT’S
RESPONSE TO PLAINTIFF’S OBJECTIONS”) TO SAID JUDICIAL FILING
(DOC. #20) OVERRULED; JUDGMENT TO ENTER IN FAVOR OF PLAINTIFF
AND AGAINST DEFENDANT COMMISSIONER, REVERSING
COMMISSIONER’S DECISION THAT PLAINTIFF WAS NOT DISABLED AND,
THEREFORE, NOT ENTITLED TO BENEFITS UNDER THE SOCIAL
SECURITY ACT, AND REMANDING THE CAPTIONED CAUSE TO THE
DEFENDANT COMMISSIONER, PURSUANT TO THE FOURTH SENTENCE OF
42 U.S.C. § 405(g), FOR PROCEEDINGS CONSISTENT WITH THE
MAGISTRATE JUDGE’S REPORT AND RECOMMENDATIONS;
TERMINATION ENTRY

 

Plaintiff has brought this action pursuant to 42 U.S.C. § 405(g) to review a decision of the
Defendant Commissioner denying Plaintiffs application for Social Security disability benefits.
On December 18, 2018, the United States Magistrate Judge filed a Report and Recommendations
(Doc. #16), recommending that the Commissioner’s non-disability finding be found unsupported
by substantial evidence and reversed, and that the captioned cause be remanded to the Defendant

Commission under the Fourth Sentence of 42 U.S.C. § 405(g) for proceedings consistent with the
Magistrate Judge’s Report and Recommendations. Based upon reasoning and citations of
authority, set forth in the Magistrate Judge’s Report and Recommendations (Doc. #16), as well as
upon a thorough de novo review of this Court’s file, including the Administrative Transcript (Doc.
#7), and a thorough review of the applicable law, this Court adopts the aforesaid Report and
Recommendations in their entirety and, in so doing, orders the entry of judgment in favor of the
Plaintiff and against the Defendant Commissioner, concluding that the Commissioner's decision of
non-disability is unsupported by substantial evidence and, therefore, not entitled to benefits under
the Social Security Act. The Defendant’s Objections to said judicial filing (erroneously styled
*“Defendant’s Response to Plaintiff's Objections to the Magistrate Judge’s Report and
Recommendations”) (Doc. #20) are overruled. Accordingly, said decision is reversed and the
captioned cause remanded.

In reviewing the Commissioner’s decision, the Magistrate Judge’s task is to determine if
that decision is supported by “substantial evidence.” 42 U.S.C. § 405(g). Under 28 U.S.C.
§ 636(b)(1)(C), this Court, upon objections being made to the Magistrate Judge’s Report and
Recommendations, is required to make a de novo review of those recommendations of the report
to which objection is made. This de novo review, in turn, requires this Court to re-examine all the
relevant evidence, previously reviewed by the Magistrate Judge, to determine whether the findings
of the Secretary [now Commissioner] are supported by “substantial evidence.” Lashley v.
Secretary of Health and Human Services, 708 F.2d 1048, 1053 (6" Cir. 1983); Gibson v. Secretary

of Health, Education and Welfare, 678 F.2d 653, 654 (6" Cir. 1982). This Court’s sole function is

 

to determine whether the record as a whole contains substantial evidence to support the

Commissioner's decision. The Commissioner’s findings must be affirmed if they are supported by
“such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”
Richardson v. Perales, 402 U.S. 389, 401, 91 S.Ct. 1420, 28 L.Ed.2d 842 (1971), citing
Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229, 59 S.Ct. 206, 83 L.Ed.2d 126 (1938);
Landsaw v. Secretary of Health and Human Services, 803 F.2d 211, 213 (6" Cir. 1986).
Substantial evidence means such relevant evidence as a reasonable mind might accept as adequate
to support a conclusion. Richardson, supra, at 401. Ellis v. Schweicker, 739 F.2d 245, 248 (6" Cir.
1984). Substantial evidence is more than a scintilla, but only so much as would be required to
prevent a directed verdict (now judgment as a matter of law) against the Commissioner if this case
were being tried to a jury. Foster v. Bowen, 853 F.2d 483, 486 (6" Cir. 1988); NLRB v.
Columbian Enameling and Stamping Company, 306 U.S. 292, 300 (1939). To be substantial, the
evidence “must do more than create a suspicion of the existence of the fact to be established... [I]t
must be enough to justify, if the trial were to a jury, a refusal to direct a verdict when the
conclusion sought to be drawn from it is one of fact for the jury.” LeMaster v. Secretary of Health
and Human Services, 802 F.2d 839, 840 (6" Cir. 1986), quoting NLRB v. Columbian Enameling
and Stamping Company, supra.

In determining whether the Commissioner’s findings are supported by substantial
evidence, the Court must consider the record as a whole. Hephner v. Mathews, 574 F.2d 359 (6
Cir. 1978); Ellis, supra; Kirk v. Secretary of Health and Human Services, 667 F.2d 524, 536 (6"
Cir. 1984); Houston v. Secretary of Health and Human Services, 736 F.2d 365 (6" Cir. 1984);
Garner v. Heckler, 745 F.2d 383 (6" Cir. 1984). However, the Court may not try the case de novo,
resolve conflicts in evidence or decide questions of credibility. Garner, supra. The findings of the

Commissioner of Social Security and proceedings on Claimant’s application for social security
disability benefits are not subject to reversal merely because there exists in the record substantial
evidence to support a different conclusion. Buxton v. Halter, Commissioner of Social Security,
246 F.3d 762 (6" Cir. 2001). If the Commissioner’s decision is supported by substantial evidence,
it must be affirmed. even if the Curt as a trier of fact would have arrived at a different conclusion.

Elkins v. Secretary of Health and Human Services, 658 F.2d 437, 439 (6" Cir. 1981).

In addition to the foregoing, in ruling as aforesaid, this Court makes the following,
non-exclusive, observations:

1. This Court agrees with the Magistrate Judge that, inter alia, the Administrative Law
Judge erred in his analysis of the opinions of Plaintiff's treating physician, Dr. Linn.

2. Given that proof of disability is neither overwhelming nor strong, with opposing
evidence lacking in substance, a remand for further proceedings, rather than one for the payment
of benefits is proper. Faucher v. Secretary of Health and Human Services, 17 F.3d 171, 176 (6"

Cir. 1994).

WHEREFORE, based upon the aforesaid, this Court adopts the Report and
Recommendations of the United States Magistrate Judge (Doc. #16) in their entirety, having
concluded that the Commissioner’s decision that Plaintiff was not disabled and, therefore, not
entitled to benefits under the Social Security Act was not supported by substantial evidence.
Defendant’s Objections to said judicial filing (Doc. #20) are overruled. Judgment will be ordered
entered in favor of Plaintiff and against Defendant reversing the decision of the Defendant

Commissioner that Plaintiff was not disabled and, therefore, not entitled to benefits under the
Social Security Act, and remanding the captioned cause to the Defendant Commissioner for any

and all proceedings necessary to determine whether the Plaintiff was disabled during the relevant

time period,

The captioned cause is hereby ordered terminated upon the docket records of the United

States District Court for the Southern District of Ohio, Western Division, at Dayton.

September 25, 2019 LAr

WALTER H. RICE, JUDGE
UNITED STATES DISTRICT COURT

Copies to:

Counsel of record
